Title: From Alexander Hamilton to Beverley Randolph, 19 June 1790
From: Hamilton, Alexander
To: Randolph, Beverley


Treasury Department June 19th 1790
Sir

It appearing from the representation of Col. Carrington that he will be unable to execute in convenient time the business committed to him, relative to the lighthouse on Cape Henry, the President of the united States has been pleased to transfer that duty to Thomas Newton Esqr of Norfolk. The necessary instructions for this Gentleman were dispatched to him by the last mail, and on his report to you it will be Satisfactory to the President that the cession be completed.
I have the honor to be with the greatest respect   Sir   Your obedient Servt
Alexander HamiltonSecretary of the Treasury
His Excelly Beverly Randolph EsqrGovernor of VirginiaRichmond

